Citation Nr: 1222150	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-29 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for chronic adjustment disorder with depressed mood. 

2.  Entitlement to an increased disability rating for chondromalacia right knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to a separate rating for instability of the right knee.

4.  Entitlement to an increased disability rating for chondromalacia left knee, status post arthroscopic surgery, currently evaluated as 10 percent disabling. 

5.  Entitlement to a separate rating for instability of the left knee. 

6.  Entitlement to an increased disability rating for spina bifida occulta S1 with chronic low back pain, currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to February 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
In a September 2008 rating decision, the RO increased the rating for the Veteran's service-connected adjustment disorder to 30 percent, effective October 29, 2007. However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that the Veteran has been awarded temporary total evaluations for his service-connected right knee disability from September 30, 2008 to December 31, 2008 and from May 12, 2009 to July 31, 2009, and for his left knee disability from September 30, 2008 to December 31, 2008. 

In June 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file. The Veteran submitted additional evidence with a waiver of initial RO consideration. See 38 C.F.R. § 20.1304 (2011). 


FINDINGS OF FACT

1.  The Veteran's depressive disorder has been characterized depressed mood, anxiety, irritability, and sleep impairment, but did not manifested with occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's right knee does not have flexion limited to 30 degrees or extension limited to 15 degrees.  

3.  With resolution of the doubt in favor of the Veteran, the overall disability picture supports a finding of slight right knee instability.  

4.  The Veteran's left knee does not have flexion limited to 30 degrees or extension limited to 15 degrees.  

5.  With resolution of the doubt in favor of the Veteran, the overall disability picture supports a finding of slight left knee instability.  

6.  The Veteran was able to forward flex his lumbar spine beyond 60 degrees and the combined range of motion of the thoracolumbar spine was 240 degrees without evidence of muscle spasm or guarding severe enough to result in any abnormal gait or abnormal spinal contour for the thoracolumbar spine and without evidence of vertebral fracture, with no incapacitating episodes.  

7.  Service-connected disabilities do not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD with depression are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's left knee disability are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71, 4.71a, Diagnostic Codes 5024, 5260, 5261 (2011).

3.  The criteria for a separate 10 percent evaluation, and no more, for left knee instability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011). 

4.  The criteria for a disability rating in excess of 10 percent for the Veteran's right knee disability are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71, 4.71a, Diagnostic Codes 5024, 5260, 5261 (2011).

5.  The criteria for a separate 10 percent evaluation, and no more, for right knee instability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011). 

6.  The criteria for a disability rating in excess of 10 percent for the Veteran's back disability are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71, 4.71a, Diagnostic Codes 5237, 5243 (2011).

7.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
  
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 
 
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2007, November 2007, and January 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in October 2007, December 2007, February 2011, and October 2011.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when  these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).
  
Chronic adjustment disorder

The Veteran contends that the symptoms of his mental disorder are more severe than reflected by the current 30 percent evaluation.  As the evidence does not show entitlement to a higher rating in accordance with the Schedule, the preponderance of the evidence is against the claim and the Veteran's claim for an increased rating is denied.

Psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2011).  Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

A September 2007 VA treatment record shows the Veteran was depressed due to his inability to work.  He reported no psychosis or mania.  A mental status examination showed good grooming, appropriate appearance, no hostility, or suspiciousness.  He denied hallucinations, delusions, and suicidal and homicidal ideations.  A cognitive examination was within normal limits.  The Veteran was diagnosed with dysthymic disorder, alcohol abuse, and pain syndrome and assigned a GAF score of 62.  

The Veteran filed a claim of service connection for depression in October 2007.  An October 2007 treatment record shows the Veteran was treated for chronic pain and dysthymia.  He reported feeling down, tired, unmotivated, with disrupted sleep.  A mental status examination showed an appropriate appearance, good grooming, pleasant, good eye contact, with no hostility.  He was cognitively within normal limits, with a coherent and logical thought process.  The Veteran denied delusions, hallucinations, and suicidal and homicidal ideations.  His mood was depressed and his affect was full and congruent.  

The Veteran underwent a VA mental disorders examination in December 2007.  The Veteran reported depressed mood with diminished interest, low motivation, concentration decline, social withdrawal, low self-worth, and anger.  A psychiatric examination showed the Veteran had unremarkable psychomotor activity, spontaneous speech, full affect, and was fully oriented, with a logical and goal-directed thought process.  The Veteran denied delusions, hallucinations, obsessive behavior, suicidal or homicidal thoughts, episodes of violence, problems with impulse control, and panic attacks.  He was able to maintain personal hygiene and had no difficulty completing activities of daily living.  His recent memory was mildly impaired, but remote and immediate memory was normal.  The examiner diagnosed adjustment disorder with depressed mood and assigned a GAF score of 70.  

A December 2007 rating decision granted service connection for adjustment disorder with depressed mood and assigned a 10 percent rating.  The Veteran disagreed with this rating.  

A May 2008 psychiatry treatment note showed the Veteran had an increase in the severity of his depression and was experiencing irritability, sadness, and insomnia.  The psychiatrist found the Veteran to be cognitively within normal limits with a coherent and logical though process and no delusions, hallucinations, or suicidal or homicidal ideations.  However, the Veteran was preoccupied with the recent death of his sister.  

In August 2008, a mental health consultation report shows the Veteran was anxious and depressed.  The psychologist diagnosed bereavement and dysthymic disorder and assigned a GAF score of 55.  

A September 2008 rating decision increased the Veteran's rating to 30 percent.  

March and June 2010 psychology notes show the Veteran's observed mental status appeared to be within normal limits.  The Veteran was employed, though struggling to fulfill his job duties due to physical limitations.  He was diagnosed with bereavement and dysthymic disorder (by history), alcohol abuse (by history, presently in remission), and mood disorder.  

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing in June 2010.  He testified that his medical status deteriorated since August 2008.  Specifically, the Veteran stated that he has difficulty focusing, experiences panic attacks, depression, and sleep impairment. He also stated that he had difficulty establishing and maintaining work relationships as he does not talk to co-workers and they report that the Veteran has an "attitude."

A December 2010 psychiatry treatment note shows the Veteran was "doing fairly well."  His mood was euthymic, affect was full and congruent.  

The Veteran underwent a VA examination in February 2011.  The Veteran reported a depressed mood and irritability related to his chronic pain and inability to engage in activities he used to enjoy.  He also reported that his wife is very supportive.   The Veteran was employed.  A psychiatric examination showed the Veteran's psychomotor activity and speech were unremarkable.  He had a full affect and expansive and labile mood.  The Veteran was easily distracted but fully oriented.  He had no delusions, hallucinations, episodes of violence, inappropriate behavior, obsessive or ritualistic behavior, or homicidal or suicidal ideations.  The Veteran reported two to three panic attacks per month.  Memory and hygiene was normal and the Veteran reported no problems with activities of daily living due to a mental disorder.  

The examiner diagnosed adjustment disorder with depressed mood and alcohol abuse and assigned a GAF score of 65.  The examiner opined that it would be with resort to mere speculation to separate alcohol effects from the diagnosed mental disorder, as even moderate doses of alcohol contribute to depressive affect.  The examiner further opined that the mental disorder symptoms are not severe enough to interfere with occupational and social functioning.  

As noted above, the Veteran's depressive disorder is currently evaluated as 30 percent disabling.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A higher evaluation, 50 percent, is not warranted unless there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Veteran has been provided with GAF scores ranging from 55 to 70, reflecting that he experiences mild to moderate symptomology.   These scores are considered in this decision, but are not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

The Veteran's primary symptoms are depression and irritability.  He experienced some panic attacks and sleep disturbance as well.  Generally, he displayed an appropriate affect, was cooperative, alert, and fully oriented.  Although the Veteran contends that he experienced symptoms warranting a higher rating, the Board finds that his contention is not supported by the medical evidence of record.  The Board finds that a rating in excess of 30 percent for the Veteran's service-connected PTSD is not warranted at any time during the pendency of the appeal.  

With regard to social functioning, the evidence shows the Veteran had a good relationship with his wife.  The Veteran showed a full affect and normal speech. The evidence did show panic attacks, but they did not occur more than once a week, as required for a 50 percent rating.  Additionally, although the Veteran appeared distracted, there is no evidence of a cognitive decline showing difficulty in understanding complex commands, impairment of memory, or impairment of abstract thinking.  Additionally, although the Veteran did experience depression that constituted a disturbance of mood or motivation, his overall symptoms do not approximate a total picture consistent with the criteria for a 50 percent rating.  

His depression is contemplated by the 30 percent rating which accounts for occupational and social impairment  due to depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment.  The totality of the evidence shows that the Veteran's symptoms more closely approximate these criteria.    

Furthermore, the Board has considered the possibility for additional staged ratings. Fenderson, supra; Hart, supra. However, as the evidence does not show that the criteria for a rating in excess of 30 percent have been met at any time during the period on appeal.

Therefore, the Board finds that the medical evidence does not support a rating greater than 30 percent for Veteran's service-connected PTSD at any time during the pendency of the appeal.  The Board finds that his overall symptomatology more nearly approximates the criteria for the 30 percent rating.

Knee disorders

The Veteran contends that the ratings currently assigned do not reflect the severity of his service-connected knee disorders.  As the Veteran's symptoms do not approximate the criteria for an increased rating in accordance with the Schedule for limitation of flexion or extension, the Veteran's claims are denied.  

However, with resolution of the doubt in the Veteran's favor, the evidence supports separate ratings based on instability in both the right and left knees.  Therefore, separate 10 percent ratings are granted.  

The Veteran's 10 percent disability rating is pursuant to Diagnostic Code 5024.  This Diagnostic Code 5024 is for tenosynovitis; the rating schedule specifies that "diseases listed under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative." 38 C.F.R. § 4.71a (2011).  Diagnostic Codes 5260 and 5261 are for limitation of leg flexion and extension.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, provide the criteria for rating knee and leg disabilities.  

The knee is considered a major joint. 38 C.F.R. § 4.45(f) (2011). The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2011).

Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a noncompensable evaluation for limitation to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee to 45 degrees warrants a 50 percent rating, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees, and a noncompensable evaluation for limitation to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability so that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that section 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Generally, regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are related considerations. 38 C.F.R. § 4.45.

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

As noted, diseases under Diagnostic Codes 5013 to 5024 will be rated on limitation of motion as degenerative arthritis.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA's General Counsel has held that a claimant who has arthritis, as shown by x-ray, and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  VA's General Counsel held that separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

The Veteran filed a claim for an increased rating for his knee disorders in July 2007.  He underwent a VA examination in October 2007.  The Veteran reported that his knee disorder began in service and has worsened since that time.  He claimed that he had to leave his job as a bread distributor because he was unable to drive or perform other duties of his employment.  He uses bilateral knee braces and a cane as assistive devices for ambulation.  The Veteran is unable to stand for more than 15-30 minutes and is only able to walk a quarter mile.  

A physical examination showed no deformity, instability, weakness, dislocation, or subluxation.  He reported pain, giving way, tenderness, stiffness, and locking.  The Veteran experiences severe flare-ups weekly.  During bilateral knee flares, the Veteran cannot do prolonged walking, lifting, carrying, or sitting.  As a result, he is unable to perform the duties of his job. 

Range of motion for the right knee was measured as follows:  0 to 90 degrees of flexion, with pain at 60 degrees; and 0 degrees of extension with no pain.  Range of motion of the left knee was: 0 to 60 degrees of flexion with pain at 50 degrees, and extension to 0 degrees.  There was no loss of bone, inflammatory arthritis, or ankylosis.  The primary symptoms were tenderness, painful movement, abnormal motion, and guarding.  An x-ray showed normal knees bilaterally.  

In September 2008, the Veteran underwent an arthroscopy, partial lateral meniscetomy, three compartment synovectomy, and a lateral release of the right knee.  On the left knee, the Veteran underwent an arthroscopy, lateral meniscetomy, synovectomy, and lateral release.  His post operative diagnoses with bilateral meniscus tears, and mild chondromalacia, right medical femoral dondyle with bilateral synovitis.  

A January 2010 orthopedic consultation showed that the Veteran complained of bilateral knee pain.  The Veteran stated that he continued to experience pain of the right knee, which had not improved since his May 2009 surgery.  He reported being unable to kneel and had pain with prolonged flexion of both knees.  On the right side, the Veteran had swelling and lateral and posterior pain, especially with bending. He denied episodes of locking. He uses a brace.  

Upon physical examination, the physician noted the Veteran walked with antalgic gait, with limited flexion of both knees.  Range of motion of both knees was 0 to 120 degrees.  There was minimal lateral joint tenderness with crepitus and pain with patellar compression.  No instability was noted. 

In May 2010, the Veteran's range of motion of the knees was 0 to 110 degrees bilaterally.    No effusion or laxity was noted.  There was bilateral tenderness and lateral grinding on the right with a slightly antalgic gait.  

At a Board hearing in June 2010, the Veteran testified that his bilateral knee disorder prevents him for performing the duties of his employment and has resulted in disciplinary action.  He also stated that he is unable to bowl, an activity he enjoys.     

In a February 2011 orthopedic consultation report, the physician recorded instability, popping, and grinding of the bilateral knees.  

A VA examination was conducted in February 2011.  The Veteran reported chronic knee bilateral knee pain.  He uses bilateral braces and a cane for support.  His reported symptoms included giving way, instability, pain, stiffness, weakness, incoordination, locking, swelling, tenderness, and moderate weekly flare-ups.  The Veteran is unable to stand for more than a few minutes and is able to walk a quarter mile.  

A physical examination revealed the following: the Veteran's left knee showed no crepitation, mass, clicking or snapping, instability, or meniscus abnormality. The examiner noted grinding and patellar pain. On the right, the examiner found grinding and subpatellar tenderness.  There was no objective evidence of crepitation, clicking and snapping, instability, or abnormality.  

Range of motion of the left knee was 0 to 135 degrees with objective evidence of pain at 100 degrees. Range of motion of the right knee was 0 to 120 degrees with objective evidence of pain at 90 degrees.  No additional limitation of motion was shown following repetitive movement.  The Veteran's bilateral knee disorder caused pain and decreased mobility and severely limited his shopping exercise, sports, recreation, and traveling and moderately limited his driving.   

As noted, the Veteran is currently assigned ten percent disability ratings for his bilateral knee disabilities.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5260, or if extension is limited to 10 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5261.  In October 2007, the Veteran's left knee, after repetitive motion, was limited by pain to 50 degrees and extension at zero degrees and his right knee was limited by pain to 60 degrees.  His range of motion has since improved.

Limitation of flexion of a leg warrants a noncompensable10 percent evaluation when flexion is limited to 45 degrees and when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  Therefore, the Veteran's knee disorders do not warrant the assignment of ratings in excess of 10 percent under either Diagnostic Code.  

Although the Veteran has evidence of painful motion in both knees, he has never shown limitation of knee flexion or extension warranting a rating in excess of 10 percent under Code 5260 or Code 5261.  X-rays of his bilateral knees were normal, but an MRI showed a tear of the posterior horn lateral meniscus of the left knee.  The currently assigned 10 percent ratings were granted on the basis of painful motion.  DeLuca, supra.

The Board has reviewed the record to determine whether or not any other Disability Code may be applicable to the Veteran's disabilities and entitle him to a higher rating, but has found none.  As the Veteran has never been diagnosed with ankylosis of either knee, nonunion or malunion of the tibia and fibula, genu recurvatum, or dislocated/removed semilunar cartilage, there is no basis for application of Diagnostic Codes 5256, 5262, 5263, 5258, or 5259.  

Although the Veteran has contended that the current 10 percent disability ratings do not compensate him for functional loss, the Board notes that functional loss was the basis of the initial assignment of the disability rating.  

As there is no medical evidence supporting an increased rating for the knee disability, there also is no basis for a staged rating.  The claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the knee disabilities, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

The Board does find that separate 10 percent ratings are warranted for instability in both the right and left knee.  The Veteran has continually alleged that he experiences instability and giving way in both knees.  Additionally, the Veteran utilizes braces and a cane to support his mobility.  In February 2011, a physician recorded instability.  With resolution of the doubt in favor of the Veteran, he has slight instability in both the right and left knee.  Therefore, 10 percent ratings are warranted on this basis in accordance with Diagnostic Code 5257.  

Back disorder

The Veteran contends that his spina bifida occulta S1, claimed as a low back disorder, is more severe than the current 10 percent evaluation reflects.  After a careful review of the evidence in light of the criteria noted below, the Board finds the preponderance of the evidence is against the Veteran's claim for a higher disability rating and accordingly, the Veteran's appeal is denied.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

The service-connected spine disabilities have both been evaluated as 10 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine which provides the following criteria: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of         the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition         in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and  chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is defined as flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion to 30 degrees in either direction; and rotation to 30 degrees in either direction.  See 38 C.F.R. § 4.71a, Plate V.

The formula based on incapacitating episodes provides a 10 percent evaluation when incapacitating episodes have a total duration of at least one week but less than two weeks during a twelve month period.  A 20 percent evaluation is assigned when intervertebral disc syndrome with incapacitating episodes total a duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.
  
The Veteran underwent a VA examination in October 2007.  He reported chronic low back pain as a result of an in-service injury. He uses a back brace occasionally. He denied urinary problems, numbness, paresthesia, leg or foot weakness, falls, unsteadiness, and visual dysfunction or dizziness.  The Veteran reported fatigue, decreased motion, stiffness, weakness, and spasms.  The Veteran described his pain as dull achy pain, of a moderate severity that comes and goes.  The Veteran denied flare-ups and incapacitating episodes.    

A physical examination revealed no spasms, atrophy, guarding, pain with motion, tenderness, or weakness.  An inspection of his spine was normal with no abnormal spinal curvatures.  Ranges of motion were flexion to 90 degrees with pain at 50 degrees; extension 20 degrees with pain at 15 degrees; bilateral flexion to 30 degrees, with pain at 25 degrees; and bilateral rotation to 30 degrees.  The examiner diagnosed minimal osteoarthritic changes anteriorly in the lower spine with slight narrowing of the last interspace, per July 2007 x-ray.  

At the June 2010 Board hearing, the Veteran testified that he has difficulty sitting and standing due to his back.  

The Veteran underwent a VA examination in February 2011.  The Veteran reported low back pain.  He denied urinary or bladder dysfunction, numbness, paresthesia, weakness, falls, unsteadiness, and incapacitating episodes.  He endorsed a history of decreased motion, stiffness, weakness, spasm and a constant, dull, achy pain in his law back, with occasional radiation of pain to the back of both his knees. The Veteran uses a cane and is unable to walk more than a few yards.  

A physical examination showed normal posture with antalgic gait.  There was no gibbus, kyphosis, lordosis, lumbar flattening, list, scoliosis, or ankylosis.  There was also no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Ranges of motion were as follows: flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  No evidence of pain following repetitive motion.  The examiner diagnosed spina bifida occulta, S1 with osteoarthritis of the lumbar spine per imaging.  

The Board finds that the preponderance of the competent and credible evidence of record is against an increased evaluation in excess of 10 percent for the Veteran's low back disorder.  In order to obtain the next higher evaluation of 20 degrees, the evidence would have to show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  This has not been demonstrated by the evidence of record.  Upon evaluation by VA in October 2007 and February 2011, the Veteran demonstrated forward flexion of the thoracolumbar spine to 90 degrees, with pain at 50 degrees and had a combined range of motion of more than 120 degrees.

Additionally, there was no evidence of clinical findings of muscle spasms or spinal contour.  While the Veteran presented to both examinations with a mild antalgic gait, he ambulated without the use of the cane or other support.  Therefore, the preponderance of the evidence of record is against an increased rating of 20 percent under the general rating formula pertaining to injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Further, regarding the rating criteria pertaining to intervertebral disc syndrome (IVDS), which evaluates the disability based on incapacitating episodes, the Board again finds that an initial 20 percent evaluation is also not warranted.  In this case, in order to warrant a 20 percent evaluation for IVDS, the evidence would have to demonstrate incapacitating episodes having a total duration of at least two (2) weeks but less than four (4) weeks during the previous 12 months.  During both of the above-cited VA examinations, the Veteran stated that he had never had any incapacitating episodes during the previous 12-month period.  

Also considered have been the Veteran's chronic complaints of moderate, constant low back pain, and the potential additional limitation of the lumbar spine functioning.  There is, however, insufficient objective evidence to conclude that the Veteran's low back pain is associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. § 4.45 or the holding in DeLuca.  Despite the Veteran's subjective complaints of moderate and constant low back pain during the VA examinations; he demonstrated full forward flexion of the lumbar spine to 90 degrees.  In addition, on range of motion of the lumbar spine, there was only evidence of mild or nominal pain that was not additionally limited by pain, weakness, or lack of endurance.  The Veteran denied having had any flare-ups of pain.  Id. 

There is no basis for a staged rating pursuant to Hart for the service-connected lumbosacral strain.  Rather, the above-cited lumbar spine symptomatology is essentially consistent and fully contemplated by the assigned 10 percent disability rating assigned for the period on appeal.

Lay evidence

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disorders. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his chronic adjustment disorder, bilateral knee disorders, and back disorder; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the more probative medical evidence is against the claims, and the Veteran's claims for higher ratings are denied.  




Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability levels and symptomatology are adequately described by the rating criteria.  Her psychiatric symptoms, limitation of motion of the knees, and limitation of motion of the back are all contemplated by the criteria of the assigned Diagnostic Codes. Although the Veteran has complained of additional pain and limited function in excess of the assigned ratings, the objective medical evidence does not support his claim.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available scheduler evaluations for his disabilities are inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra.
 
TDIU

Furthermore, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered. The medical evidence of record confirms that the Veteran's service-connected disabilities do not result in unemployability, as he is currently employed. Accordingly, consideration of TDIU pursuant to Rice is not warranted.


ORDER

An initial disability rating in excess of 30 percent for chronic adjustment disorder with depressed mood is denied. 

An increased disability rating in excess of 10 percent for chondromalacia right knee is denied. 

A separate10 percent rating for instability of the right knee is granted, subject to the law and regulation governing the payment of monetary benefits.

An increased disability rating in excess of 10 percent for chondromalacia left knee, status post arthroscopic surgery is denied. 

A separate 10 percent rating for instability of the left knee is granted, subject to the law and regulation governing the payment of monetary benefits. 

An increased disability rating in excess of 10 percent for spina bifida occulta S1 with chronic low back pain is denied.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


